Citation Nr: 1644348	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  13-28 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an effective date prior to February 26, 2010 for nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran's son and fiduciary, J. R.


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1942 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, which deemed the Veteran's October 2011 submission of evidence for an earlier effective date for nonservice-connected pension benefits untimely filed.

The Veteran's son and fiduciary, J. R., appeared at a hearing before the undersigned in September 2016.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

VA did not receive a notice of disagreement or additional evidence regarding the Veteran's eligibility for an earlier effective date for nonservice-connected pension benefits within one year of notice of the September 2010 rating decision that assigned an effective date of February 26, 2010 for nonservice-connected pension benefits.


CONCLUSION OF LAW

The criteria for an effective date prior to February 26, 2010 for nonservice-connected pension benefits have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.400 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

A September 2010 rating decision granted entitlement to nonservice-connected pension benefits, effective date of February 26, 2010.  The Veteran did not file a timely notice of disagreement regarding the effective date assigned by the September 2010 rating decision, and VA did not receive new and material evidence regarding the decision within one year of notice of the decision.  As such, that decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

Generally, the effective date of an award of pension will be the date of receipt of the claim.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  However, in the September 2010 notice letter informing the Veteran that his claim for a nonservice-connected pension had been granted, he was told that an earlier effective date of February 26, 2009, was possible under the liberalizing effects of Public Law 107-103.  This law, which became effective in September 2001, provided automatic pension entitlement to Veterans over the age of 65.  As the Veteran was older than 65 years of age as of September 2001, 38 C.F.R. § 3.114 would allow assignment of a retroactive effective date, up to one year prior to receipt of the claim.  

The September 2010 notice letter informed the Veteran that he must submit evidence that he met the income eligibility requirements for the one-year period prior to the date of his February 2010 pension claim to receive an earlier effective date.  The letter further informed the Veteran this evidence must be received within one year.  VA did not receive evidence that the Veteran met the income eligibility requirements for nonservice-connected pension benefits within one year of the September 2010 notice letter.  This evidence was not received until October 2011 and was deemed untimely filed by the Agency of Original Jurisdiction.

During the September 2016 hearing, the Veteran's son and fiduciary, J. R., testified he submitted the requested evidence to the Veteran's representative with the Florida Department of Veterans Affairs in October 2010, shortly after receiving the September 2010 notice letter.  J.R. has provided additional evidence to corroborate this testimony.  The record conclusively establishes the Veteran's representative with the Florida Department of Veterans Affairs received the requested evidence in October 2010; however, the record does not establish the Veteran's representative forwarded this evidence to VA within the required one-year period.  Submission of evidence to a representative does not constitute submission to VA.  See 38 C.F.R. § 3.1 (r) (indicating "date of receipt" means the date on which a claim, information or evidence was received by VA).

VA received a statement from the Veteran's representative, J.P., in October 2011 in which he asserted he mailed an application and all supporting documents to the Pension Management Center in October 2010.  

There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  Specifically, the delivery of mail by the United States Postal Service falls under the presumption of regularity for business documents.  The presumption of regularity is not absolute; it may be rebutted by the submission of "clear evidence to the contrary."  Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992).  Statements made by the claimant are not the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Jones v. West, 12 Vet. App. 98, 102 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  Furthermore, the benefit of the doubt is not applicable to rebut presumption.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).

With all due respect to the Veteran's representative, the Board finds that the mere assertion that the proper form was mailed to VA in October 2010 is not sufficient to rebut the presumption of regularity in the administrative process.  It is presumed, therefore, that if the form was indeed mailed in October 2010 by the Veteran's representative, the United States Postal Service delivered the letter, and the RO filed the form in the Veteran's claims folder.  No such document, dated within the applicable time frame, is of record.  

As the presumption of regularity has not been rebutted, the record establishes VA did not receive evidence that the Veteran met the income eligibility requirements for nonservice-connected pension benefits within one year on the September 2010 notice letter.  Therefore, the effective date assigned by the September 2010 rating decision is final, and the request for an effective date prior to February 26, 2010 for nonservice-connected pension benefits is denied.  The Board understands the Veteran's argument and is sympathetic to his contentions; however, there is simply no legal basis to award an earlier effective date as the necessary evidence showing financial eligibility for pension benefits was not timely filed with VA.

Discussion of VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 is essentially unnecessary as this case involves the application of law to facts.  See Mason v. Principi, 16 Vet. App. 129 (2002).  The September 2010 notice letter constitutes sufficient notice under the VCAA.  An examination or development of additional evidence is not necessary to determine when VA received information from the Veteran regarding his eligibility requirements for nonservice-connected pension benefits.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds VA has satisfied its duties under the VCAA.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


ORDER

Entitlement to an effective date prior to February 26, 2010 for nonservice-connected pension benefits is denied.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


